DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/068,602 on September 8, 2021. Please note: Claims 1, 2, 4-7 and 9-11 have been amended and claims 3 and 8 have been cancelled. Claims 1, 2, 4-7 and 9-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified English translation of the foreign application as required by 37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
The claim rejections under 35 U.S.C. 101 are hereby withdrawn since the amended claims, submitted on September 8, 2021, overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170279948 A1) in view of Zhang (US 20200110918 A1), and further in view of Lu et al. (US 20190102597 A1), hereinafter Lu.

Regarding Claim 1, Hong teaches:
	A fingerprint recognition method (See FIGS. 8 and 9, and the related description) applied to a mobile terminal (FIG. 8: 800; FIG. 10: 1000), wherein a screen of the mobile terminal comprises a fingerprint recognition member (See FIG. 3, showing how a fingerprint recognition member formed of an array of 350 is integrated into a screen of the mobile terminal; See also paragraph [0053], lines 1-5), a state where the mobile terminal is in comprises a state for fingerprint authentication and a non-fingerprint-authentication state (See paragraph [0053] and FIG. 8: a state of the mobile terminal on the right corresponds to a state for fingerprint authentication and a state of the mobile terminal on the left corresponds a non-fingerprint-authentication state), and the method comprises:
	recognizing, if a touch operation on the screen of the mobile terminal is detected, a contact area, on which the touch operation is performed, of the screen of the mobile terminal (See paragraph [0053], lines 7-11; See FIG. 8, showing a touch operation on the screen of the mobile terminal);
	controlling, if it is detected that the mobile terminal is in the state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the contact area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the contact area of the screen of the mobile terminal is controlled to remain unchanged); and 
	collecting and recognizing fingerprint information of the contact area by using the fingerprint recognition member (See paragraph [0053], lines 16-21);
	wherein the state for fingerprint authentication comprises a screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be unchanged (See the above discussion of these limitations with regard to Hong) comprises:
	if it is detected that the mobile terminal is in the screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), controlling the brightness value of the contact area to be unchanged (See paragraph [0053], lines 7-16) (See Zhang, paragraph [0044]).
	Hong does not explicitly teach (see elements emphasized in italics):
	controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value; 
	wherein the state for fingerprint authentication comprises a screen off state, and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value comprises:
	if it is detected that the mobile terminal is in the screen off state, controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value, and keeping the display area other than the contact area of the screen of the mobile terminal in an off state.
However, in the same field of endeavor, a method for collecting a fingerprint and a terminal device (Zhang, paragraph [0003]), Zhang teaches:
	controlling, if it is detected that a mobile terminal (FIG. 1: 100) is in a state for fingerprint authentication, a brightness value of a fingerprint scan area (FIG. 2: preset region) to be greater than or equal to a first preset (FIG. 2: first brightness), and a brightness value (FIG. 2: second brightness) of a display area (FIG. 2: other region) other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (See paragraph [0044]).
Hong contained a process which differed from the claimed process by the substitution of controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be unchanged, instead of to be less than the first preset brightness value. Zhang teaches the substituted element of controlling a brightness value of a display area other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (The contact area taught by Hong is analogous to the fingerprint scan area taught by Zhang because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Their functions were known in the art to provide a first brightness for fingerprint sensing in a localized region of the screen. The control of the brightness value of a display area other than the contact area of the screen taught by Hong could have been substituted with the control of the brightness value of a display area other than the fingerprint scan area of the screen taught by Zhang and the results would have been predictable and resulted in controlling areas not used for fingerprint sensing to have a lower brightness than areas used for fingerprint sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Hong in view of Zhang does not explicitly teach (see elements emphasized in italics):
	wherein the state for fingerprint authentication comprises a screen off state, and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value comprises:
	if it is detected that the mobile terminal is in the screen off state, controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value, and keeping the display area other than the contact area of the screen of the mobile terminal in an off state.
However, in the same field of endeavor, a method and an electronic device of performing fingerprint recognition (Lu, paragraph [0002]), Lu teaches:
(See paragraph [0034], last five lines: the display screen has not been illuminated beforehand);
	if it is detected that a terminal is in the screen off state, controlling a brightness value of a fingerprint scan area to be greater than or equal to a first preset brightness value (See paragraph [0034]), and keeping a display area other than the fingerprint scan area of the screen of the terminal in an off state (See paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hong in view of Zhang) so the state for fingerprint authentication comprises a screen off state, and by, if it is detected that the mobile terminal is in the screen off state, controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value, and keeping the display area other than the contact area of the screen of the mobile terminal in an off state (as taught by Lu, where the contact area taught by Hong is analogous to the fingerprint scan area taught by Lu because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Doing so would allow for fingerprint sensing to be performed not only in a screen lock state, but also in a screen off state (See Lu, paragraph [0029]).

Regarding Claim 2, Hong in view of Zhang, and in further view of Lu teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong in view of Zhang, and in further view of Lu teaches:
	The method according to claim 1, wherein the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value (See the above discussion of these limitations with regard to Hong in view of Zhang) comprises:
	if it is detected that the mobile terminal is in the state for fingerprint authentication, controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value, the contact area to be in a preset color (See Hong, paragraph [0053], lines 7-16), and the brightness value of the display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value (See Zhang, paragraph [0044]).

Claim 4, Hong in view of Zhang, and in further view of Lu teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong in view of Zhang, and in further view of Lu teaches:
	The method according to claim 1, wherein the state for fingerprint authentication comprises a screen lock state (See Hong, FIG. 8 and paragraph [0053], lines 5-7), and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value (See the above discussion of these limitations with regard to Hong in view of Zhang) comprises:
	if it is detected that the mobile terminal is in the screen lock state, controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value, and keeping the brightness value of the display area other than the contact area of the screen of the mobile terminal unchanged when the brightness value of the display area other than the contact area of the screen of the mobile terminal is less than the first preset brightness value; or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitations as being taught if the prior art teaches at least one of the functions that are recited in the alternative)
	if it is detected that the mobile terminal is in the screen lock state (See Hong, FIG. 8 and paragraph [0053], lines 5-7), controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value (See Hong, paragraph [0053], lines 7-16) (See Zhang, paragraph [0044]), and the brightness value of the display area other than the contact area of the screen of the mobile terminal to be less than or equal to a second preset brightness value (Zhang, FIG. 2: second brightness), wherein the second preset brightness value is less than the first preset brightness value (See Zhang, paragraph [0044]). 

Regarding Claim 5, Hong in view of Zhang, and in further view of Lu teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong teaches:
	The method according to claim 1, wherein the fingerprint recognition member comprises at least two fingerprint sensors (See paragraph [0037]; See FIG. 3, showing how the fingerprint recognition member comprises at least two fingerprint sensors 350; See also paragraph [0053], lines 1-5), and the collecting and recognizing fingerprint information of the contact area by using the fingerprint recognition member (See the above discussion of these limitations with regard to Hong) comprises:
(See paragraph [0053], lines 16-18);
	collecting the fingerprint information of the contact area by using the fingerprint sensor in a fingerprint scan area corresponding to the contact area (See paragraph [0053], lines 18-19); and
	recognizing the fingerprint information of the contact area (See paragraph [0053], lines 18-21).

Regarding Claim 6, Hong teaches:
	A mobile terminal (FIG. 8: 800; FIG. 10: 1000), wherein a screen of the mobile terminal comprises a fingerprint recognition member (See FIG. 3, showing how a fingerprint recognition member formed of an array of 350 is integrated into a screen of the mobile terminal; See also paragraph [0053], lines 1-5), a state where the mobile terminal is in comprises a state for fingerprint authentication and a non-fingerprint-authentication state (See paragraph [0053] and FIG. 8: a state of the mobile terminal on the right corresponds to a state for fingerprint authentication and a state of the mobile terminal on the left corresponds a non-fingerprint-authentication state),and the mobile terminal comprises:
	a processor (FIG. 10: 1008; See paragraph [0067]);
	a memory (FIG. 10: 1012; See paragraph [0068]); and
	a computer program stored on the memory and executed by the processor (See paragraph [0068]: executable instructions stored by 1012), wherein the computer program is executed by the processor to:
	if a touch operation on the screen of the mobile terminal is detected, recognize a contact area, on which the touch operation is performed, of the screen of the mobile terminal (See paragraph [0053], lines 7-11; See FIG. 8, showing a touch operation on the screen of the mobile terminal);
	if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the contact area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the contact area of the screen of the mobile terminal is controlled to remain unchanged); and
(See paragraph [0053], lines 16-21);
	wherein the state for fingerprint authentication comprises a screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), and the computer program is further executed by the processor to:
	if it is detected that the mobile terminal is in the screen off state (See FIG. 8 and paragraph [0053], lines 5-7), control the brightness value of the contact area to be greater than or equal to the first preset brightness value (See paragraph [0053], lines 7-16), and keep the display area other than the contact area of the screen of the mobile terminal unchanged (See paragraph [0053], lines 7-16) (See Zhang, paragraph [0044]).
	Hong does not explicitly teach (see elements emphasized in italics):
	if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value;
	wherein the state for fingerprint authentication comprises a screen off state, and the computer program is further executed by the processor to:
	if it is detected that the mobile terminal is in the screen off state, control the brightness value of the contact area to be greater than or equal to the first preset brightness value, and keep the display area other than the contact area of the screen of the mobile terminal in an off state.
However, in the same field of endeavor, a method for collecting a fingerprint and a terminal device (Zhang, paragraph [0003]), Zhang teaches:
	if it is detected that a mobile terminal (FIG. 1: 100) is in a state for fingerprint authentication, control a brightness value of a fingerprint scan area (FIG. 2: preset region) to be greater than or equal to a first preset brightness value (FIG. 2: first brightness), and a brightness value (FIG. 2: second brightness) of a display area (FIG. 2: other region) other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (See paragraph [0044]).
Hong contained a device which differed from the claimed device by the substitution of if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value, instead of to be less than the teaches the substituted element of controlling a brightness value of a display area other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (The touch area taught by Hong is analogous to the fingerprint scan area taught by Zhang because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Their functions were known in the art to provide a first brightness for fingerprint sensing in a localized region of the screen. The control of the brightness value of a display area other than the touch area of the screen taught by Hong could have been substituted with the control of the brightness value of a display area other than the fingerprint scan area of the screen taught by Zhang and the results would have been predictable and resulted in controlling areas not used for fingerprint sensing to have a lower brightness than areas used for fingerprint sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Hong in view of Zhang does not explicitly teach (see elements emphasized in italics):
	wherein the state for fingerprint authentication comprises a screen off state, and the computer program is further executed by the processor to:
	if it is detected that the mobile terminal is in the screen off state, control the brightness value of the contact area to be greater than or equal to the first preset brightness value, and keep the display area other than the contact area of the screen of the mobile terminal in an off state.
	However, in the same field of endeavor, a method and an electronic device of performing fingerprint recognition (Lu, paragraph [0002]), Lu teaches:
	wherein a state for fingerprint authentication comprises a screen off state (See paragraph [0034], last five lines: the display screen has not been illuminated beforehand);
	if it is detected that a terminal is in the screen off state, controlling a brightness value of a fingerprint scan area to be greater than or equal to a first preset brightness value (See paragraph [0034]), and keeping a display area other than the fingerprint scan area of the screen of the terminal in an off state (See paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile terminal (as taught by Hong in view of Zhang) so the state for fingerprint authentication comprises a screen off state, and the computer program is further executed by the processor to:if it is detected that the mobile terminal is in the screen off state, control the brightness value of the  (as taught by Lu, where the contact area taught by Hong is analogous to the fingerprint scan area taught by Lu because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Doing so would allow for fingerprint sensing to be performed not only in a screen lock state, but also in a screen off state (See Lu, paragraph [0029]).

Regarding Claims 7, 9 and 10, please refer to the above rejection of claims 2, 4 and 5, respectively. The limitations are substantially the same, as are the grounds of rejection.

Regarding Claim 11, Hong in view of Zhang, and in further view of Lu teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong teaches:
	A non-transitory computer-readable storage medium (FIG. 10: 1012; See paragraph [0068]) storing a computer program (See paragraph [0068]: executable instructions stored by 1012), wherein the computer program is executed by a processor (FIG. 10: 1008; See paragraph [0067]) to implement steps of the fingerprint recognition method according to claim 1.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
	Applicant argues the following (Remarks, page 7): “Hong fails to anticipate, teach or suggest limitation B of claim 1 of the present application. Paragraph [0053] of Hong states "Upon sensing the touch input, the touch sensor can cause the display to turn on in a localized area associated with the touch (indicated by the dashed circle) using any suitable type of light, such as white light or another color, to maximize the reflection from the user's finger, as shown in the right most illustration". That is, a localized area associated with the touch is determined in Hong, and Hong fails to disclose a contact area, e.g., a contact area of the user finger on the screen of the mobile terminal”. The Examiner respectfully disagrees. In particular, throughout the disclosure of Hong, including the cited portions of paragraph [0053], Hong discloses a localized area associated with the touch. Therefore, it is clear that the localized area is recognized as being an area where a contact occurs on the screen of the mobile device. This is reinforced by Hong’s overview in paragraph [0015]: “The PIN diodes serving as the fingerprint sensor can be a touched area to light up the touched area to increase light input to the PIN diodes”. Therefore, based on the broadest reasonable interpretation of the claim language (See MPEP 2111), the Examiner respectfully submits that Hong teaches the argued limitation.
	Applicant argues the following (Remarks, page 7): “In addition, Hong fails to anticipate, teach or suggest Limitation A and Limitation C of claim 1 of the present application. Paragraph [0053] of Hong discloses "computing device 800, in the left most illustration, is not being actively used and is in a locked state." That is, the computing device 800 is in a state for fingerprint authentication, and the example of FIG. 8 is a scenario where the computing device 800 is in the state for fingerprint authentication. In this regard, Hong does not involve a non-fingerprint-authentication state. Thus, there is no need in Hong to detect a state where the computing device 800 is in, and then the subsequent operations are performed based on the state where the computing device 800 is in”. The Examiner respectfully disagrees. As discussed in the above rejections, Hong teaches: a state where the mobile terminal is in comprises a state for fingerprint authentication and a non-fingerprint-authentication state (See paragraph [0053] and FIG. 8: a state of the mobile terminal on the right corresponds to a state for fingerprint authentication and a state of the mobile terminal on the left corresponds a non-fingerprint-authentication state). In particular, it is clear that in the left-hand side of FIG. 8, the mobile device is in a non-fingerprint-authentication state because the mobile terminal is not being interacted with by the user. This is distinguished from the right-hand side of FIG. 8, where the mobile device is in a fingerprint-authentication state because the user is interacting with the mobile terminal. Therefore, based on the broadest reasonable interpretation of the claim language (See MPEP 2111), the Examiner respectfully submits that Hong teaches the argued limitation A. Regarding Limitation C, Applicant’s argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV.)). Specifically, as discussed in the above rejection, the Examiner submits that Hong teaches: controlling, if it is detected that the mobile terminal is in the state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the contact area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the contact area of the screen of the mobile terminal is controlled to remain unchanged). Hong does not explicitly teach that a brightness value of a display area other than the contact area of the screen of the mobile terminal is controlled to be less than the first preset brightness value. Zhang is relied upon to render this particular limitation obvious in combination with Hong. 
Applicant argues the following (Remarks, page 8): “Furthermore, Hong fails to anticipate, teach or suggest limitation D of claim 1 of the present application. As acknowledged on pages 9-10 of the Office Action, Hong does not explicitly teach limitation D of claim 1”. Regarding Limitation D, Applicant’s argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV.)). Specifically, as discussed in the above rejection, Hong is not relied upon alone to teach the entirety of this limitation. Rather Zhang and Lu are relied upon to render this limitation obvious in combination with Hong.
Applicant argues the following (Remarks, page 8): “Zhang discloses a terminal device and a method for collecting a fingerprint. According to the description of Zhang, such as paragraphs [0044]-[0049], Zhang at best involves a preset region, and does not disclose how and when to determine the preset region. Thus, Zhang fails to anticipate, teach or suggest limitation B of claim 1 of the present application”. Regarding Limitation B, Applicant’s argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV.)). Specifically, as discussed in the above rejection, and as argued above, Hong teaches this limitation. Zhang is relied upon to render obvious other aspects of the other limitations. Therefore, attacking Zhang alone is not convincing because the base reference, Hong, already teaches this limitation.
Applicant argues the following (Remarks, page 8): “Furthermore, Zhang does not involve a state for fingerprint authentication and a non- fingerprint-authentication state, and also does not involve detecting whether the mobile terminal is in the state for fingerprint authentication. Thus, Zhang fails to anticipate, teach or suggest Limitation A and Limitation C of claim 1 of the present application”. Regarding Limitation A, Applicant’s argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV.)). Specifically, as discussed in the above rejection, and as argued above, Hong teaches this limitation. Zhang is relied upon to render obvious other aspects of the other limitations. Therefore, attacking Zhang alone is not convincing because the base reference, Hong, already teaches this limitation. 
(See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the contact area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the contact area of the screen of the mobile terminal is controlled to remain unchanged). Hong does not explicitly teach (see elements emphasized in italics): controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value. Zhang teaches: controlling, if it is detected that a mobile terminal (FIG. 1: 100) is in a state for fingerprint authentication, a brightness value of a fingerprint scan area (FIG. 2: preset region) to be greater than or equal to a first preset brightness value (FIG. 2: first brightness), and a brightness value (FIG. 2: second brightness) of a display area (FIG. 2: other region) other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (See paragraph [0044]). To elaborate, the state in paragraph [0044] clearly corresponds to a fingerprint-authentication state because the fingerprint sensor 130 is actively collection a fingerprint. Therefore, in applying the teachings of Zhang to Hong, it would have been obvious to modify the existing fingerprint-authentication state to control a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value.
	Applicant argues the following (Remarks, pages 8-9): “However, based on paragraphs [0034]-[0035] of Lu, in the case that the display screen has not been illuminated beforehand (by default), the current brightness of the one or more pixel units corresponding to the fingerprint-detection area of the display screen may become the maximum brightness, while the pixel units of the rest parts of the display screen may be activated with an original current. That is, the pixel units of the rest parts of the display screen are not in an off state, but instead, they are activated with an original current. Thus, Lu fails to anticipate, teach or suggest limitation D of claim 1 of the present application”. The Examiner disagrees that Lu is distinguished from Limitation D. In particular, if by default, the display screen has not (See paragraph [0034]), and keeping a display area other than the fingerprint scan area of the screen of the terminal in an off state (See paragraph [0035]). Therefore, the Examiner maintains that Lu renders the argued limitation obvious in combination with Hong and Zhang, as discussed in the above rejections.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692